Citation Nr: 0936161	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the RO 
which, in part, denied service connection for PTSD.  A 
hearing at the RO was held in July 2007.  In March 2009, a 
hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran is authorized to wear the Combat Action 
Ribbon for service aboard a Navy vessel engaged in combat off 
the waters of Vietnam.  

3.  The Veteran is shown as likely as not to have disability 
manifested by PTSD due to combat experiences.  


CONCLUSION OF LAW

The Veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in September 2005 and July 2006, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information 
and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran 
was notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran testified 
at an RO hearing in July 2007, and before the undersigned 
Veterans Law Judge at the RO in March 2009.  The Veteran was 
also examined by VA during the pendency of this appeal.  
38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

In light of the favorable decision in this case, the Board 
finds that any VA deficiency in complying with VCAA is 
harmless error and that no useful purpose would be served by 
remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

Analysis

In the instant case, the service personnel records showed 
that the Veteran served aboard the destroyer USS John Paul 
Jones (JPJ) from September 1969 to December 1972, and was 
authorized to wear the Combat Action Ribbon (CAR).  A review 
of the ship's history confirmed the Veteran's testimony that 
the destroyer came under enemy fire on several occasions in 
the waters of the coast of Vietnam while he was a crew 
member.  

The Veteran testified that on one occasion, he was ordered to 
check the hull of the ship for damages during an attack, and 
that an incoming shell exploded in the water along side of 
the ship knocking him to the deck.  The Veteran also 
testified that he sailed through two typhoons while in 
Southeast Asia, and that he was in constant fear of his life 
and believed that he would not survive these experiences.  

The evidentiary record includes numerous private medical 
reports which showed treatment for psychiatric problems by 
various healthcare providers beginning in 1999.  Several 
reports from a private psychiatrist, Dr. A. J. Reis, 
indicated that the Veteran was first treated and diagnosed 
with major depressive disorder in July 1999.  In a letter 
dated in December 2002, the psychiatrist indicated that he 
had evaluated the Veteran more than 130 times since July 
1999, and that the Veteran's symptomatology meet the criteria 
for a diagnosis of major depression and generalized anxiety 
disorder with symptoms of PTSD.  In a letter to VA, dated in 
September 2005, the psychiatrist reported that the Veteran 
displayed many of the classic symptoms of PTSD related to his 
combat experiences in the Navy during the Vietnam conflict, 
as well as symptoms of major depressive disorder.  The 
psychiatrist related that he had been treating the Veteran 
for PTSD and major depressive disorder since July 1999.

Also of record is a letter from a private psychologist, R. 
Daufenbach, dated in July 2007, to the effect that the 
Veteran recently transferred services to his office from Dr. 
Reis.  He indicated that he reviewed the clinical notes by 
Dr. Reis and had first seen the Veteran in April 2007; he 
opined that the Veteran suffered from PTSD which appeared to 
be causally related to his combat service.  In letters dated 
in February 2008 and March 2008, Dawn Bocianoski, CRNP, 
stated that she had been treating the Veteran for his medical 
health issues, and it was her medical opinion, that the 
Veteran did have PTSD related to his combat service.  

On VA psychological examination in February 2006, the 
examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's complaints, 
medical history, and the clinical findings on examination.  
The examiner noted that VA psychological testing in October 
2005 revealed scores indicative of symptom exaggeration and 
fabrication, and that the impression at that time was that 
the Veteran's symptom reporting and test results were 
indicative of over reporting with very high scores on 
measures of PTSD.  The diagnoses included major depressive 
disorder and panic disorder, unrelated to military service.  
On the current examination, the psychologist concluded that 
the Veteran did not meet the criteria for a diagnosis of 
PTSD, either in terms of a valid Criterion A stressor or 
presenting with the full constellation of symptoms necessary 
to warrant a diagnosis of PTSD.  The examiner opined that the 
Veteran's history and reported symptoms were more consistent 
with an anxiety and depressive disorder.  

Service connection for PTSD requires the presence of three 
elements: a current diagnosis of PTSD; credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal connection between 
the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Although there is conflicting medical evidence concerning a 
diagnosis of PTSD, the reports by the private psychiatrist 
offered a diagnosis of PTSD related to a specific event in 
service for which the Veteran was authorized to wear the 
Combat Action Ribbon.  Although the specific circumstances of 
the event are not reflected in the service reports of record, 
the fact that the Veteran was awarded the CAR and that his 
ship was shown to have been exposed to enemy fire, lends 
credence to his allegations.  See 38 U.S.C.A. § 1154(b) (West 
2002) 38 C.F.R. § 3.304(f).  The basis of the unfavorable VA 
opinion was that the Veteran did not have a stressor event in 
service, and did not display the "full constellation of 
symptoms" of PTSD.  In all other respects, the findings were 
not materially different from those described on the private 
psychiatric reports.  In this case, the Board finds the 
private psychiatric reports from 2001 to 2008, most 
persuasive and reflects the most recent assessment of the 
Veteran's psychiatric status.  

In this case, the Veteran was awarded the CAR and is shown to 
have a current diagnosis of PTSD, which a private treating 
psychiatrist has related to a specific combat event in 
service, the occurrence of which is conceded.  Therefore, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the elements required to establish service 
connection for PTSD have been satisfied.  38 C.F.R. § 3.102.  



ORDER

Service connection for PTSD is granted.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


